PER CURIAM:
Patrick Bennett and Bennett Financial Associates seek to appeal the district court’s orders granting summary judgment to the Plaintiff in its civil action and denying Bennett’s motion to alter or amend judgment. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Because the orders adjudicated fewer than all claims against all parties, they are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we grant Appellee’s motion to dismiss the appeal as interlocutory, deny as moot Appellee’s motion to strike Bennett’s reply brief, and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED